DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the composition species drawn to 2.9-3.9 wt% Ni and 0.05-0.25 wt% Ti and processing species drawn to with aging, corresponding to claims 1-5, 7, 10-11, 13-14, 16, and 18 in the reply filed on 11/7/2022 is acknowledged.
Claims 6, 8-9, 12, 15, 17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and/or nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 10-11, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Syvanen et al. (US 2009/0047165).
With respect to Claims 1 and 13, Syvanen teaches an alloy, and an atomized powder usable in additive manufacturing formed from said alloy, wherein the alloy has a composition, in weight%, as follows (para. 10-18, 75-80):

Claim 1
Syvanen
Cr
14.25-15.75
14-15.5
Ni
2.9-5.0
3.5-5.0
C
0.03-0.08
≤ 0.07
Cu
2.9-4.5
3.0-4.5
Nb
≤ 0.01
Optional, 0.15-0.45 if present
N
≤ 0.02
≤ 0.1
O
≤ 0.04
-
Fe
Balance with incidental elements and impurities
Balance


Compositional ranges including zero (e.g. the instantly claimed Nb, N, and O) are interpreted as optional elements.  Thus, Syvanen teaches an alloy with compositional ranges overlapping each of the instantly required compositional ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
With respect to Claim 2, Syvanen teaches an alloy composition optionally comprising 1.0 max Si, optionally 1.0 max Mn, and not containing Ta. (para. 750-80).  Compositional ranges including zero (e.g. the instantly claimed Ta, Si, and Mn) are interpreted as optional elements.  Thus, Syvanen teaches an alloy composition which may be free of Ta, Si, and Mn meeting the instant claim or alternatively, teaches overlapping contents of Si and Mn.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claims 3, Syvanen teaches an alloy and atomized powder of said alloy having compositional ranges overlapping the instantly claimed ratio. (see rejection of claim 1 above). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claims 10-11 and 18, the claims are each drawn to properties of the alloy/alloy powder “after being subjected to an additive manufacturing process” and thus, are interpreted as optional/contingent limitations.  See MPEP 2111.04.  As Syvanen teaches the alloy/alloy powder of Claims 1 and 13, from which the claims respectively depend, it is deemed to meet the instant claims.  Moreover, as Syvanen teaches an alloy with substantially the same composition it would be expected to necessarily be capable of the same properties after such processing treatment(s) including the claimed hardness and microstructure.  MPEP 2112.01.  In particular, Syvanen teaches an example wherein after subjecting the alloy powder to an additive manufacturing process and heat treatment at 482 °C for 1 hour, the processed alloy exhibits a hardness of 43 HRC, falling within the claimed range of Claims 10 and 18. (para. 106-110).
With respect to Claim 16, the claim recites a limitation drawn to the microstructure of  the alloy powder “after being subjected to an additive manufacturing process and after aging.”  Thus, the limitation is drawn to a property of the alloy powder conditioned on future processing steps and is interpreted as an optional or contingent limitation.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  As Syvanen teaches the alloy of Claim 13, from which the claim depends, it is deemed to meet the instant claim.  
Moreover, as Syvanen teaches an alloy/alloy powder with substantially the same composition it would be expected to necessarily be capable of the same properties after such a processing treatment.  MPEP 2112.01.  In fact, Syvanen teaches an alloy powder with a martensitic structure and that after an additive manufacturing process, comprises less than 20% austenite and may be heat treated to achieve fully martensitic structure (i.e. up to 100%), overlapping the instantly claimed range. (para. 55-64, 101).  

Claim(s) 4, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Syvanen et al. (US 2009/0047165) as applied to Claim 1 (with respect to claim 4) and claim 13 (with respect to Claim 14), in view of Martin (US 20030049153).
With respect to Claims 4 and 14, Syvanen teaches an alloy and atomized powder of said alloy having compositional ranges overlapping the claimed compositional ranges Cr, Ni, C, and Cu (see rejection of claims 1 and 13 above), but is silent as to the addition of 0.05-0.25 wt% Ti. 
Martin teaches a martensitic stainless steel alloy, wherein the alloy may comprise a minor addition of titanium up to 1.0 wt%, preferably 0.1 wt% or less, in order to obtain precipitation strengthening of the alloy after heat treatment. (para. 21).
Thus, both Syvanen and Martin are drawn to martensitic stainless steel-type alloys.  It would have been obvious to one of ordinary skill in the art to modify the alloy of Syvanen to include up to 1.0 wt% titanium, as taught by Martin, in order to obtain a higher strength alloy by forming titanium-based precipitate particles via heat treatment.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claim 7, the claim recites a limitation drawn to the microstructure of the alloy “after being subjected to an additive manufacturing process and after aging.”  Thus, the limitation is drawn to a property of the alloy conditioned on future processing steps and is interpreted as an optional or contingent limitation.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  As Syvanen teaches the alloy of Claim 4, from which the claim depends, it is deemed to meet the instant claim.  
Moreover, as Syvanen in view of Martin teach an alloy with substantially overlapping composition the combination would be expected to necessarily be capable of the same properties after such a processing treatment.  MPEP 2112.01.  In fact, Syvanen teaches an alloy powder with a martensitic structure and that after an additive manufacturing process, comprises less than 20% austenite and may be heat treated to achieve fully martensitic structure (i.e. up to 100%), overlapping the instantly claimed range. (para. 55-64, 101).  

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Syvanen et al. (US 2009/0047165) in view of Martin (US 20030049153), as applied to claim 4 above, further in view of Maskrot (US 2021/0138543).
With respect to Claim 5, Syvanen teaches an alloy comprising ≤ 0.1 wt% nitrogen and which does not require any oxygen. (see rejection of Claims 1 and 4 above).  Thus, Syvanen in view of Martin teach an alloy with a content of nitrogen overlapping the claimed content but are silent as to an alloy comprising 0.03 wt% oxygen.
Maskrot teaches a stainless steel-type alloy/alloy powder for additive manufacturing, wherein oxygen is treated, rather than an impurity, as a desired element comprising 0.001 wt%, preferably 0.03 wt%, up to 0.05 wt%. (para. 16-17, 22), resulting in the formation of metallic oxide precipitates (para. 113-122) which contribute to enhanced mechanical properties, in particular, isotropic properties and enhanced resistance to mechanical and/or thermal stresses. (para. 16, 287).
Thus, both Syvanen and Maskrot are drawn to stainless steel-type alloy powders useful for additive manufacturing.  It would have been obvious to one of ordinary skill in the art to modify the alloy of Syvanen in view of Martin to include 0.001-0.05 wt% of oxygen, as taught by Maskrot, to obtain an alloy capable of forming a precipitation strengthened material having enhanced resistance to mechanical and/or thermal stresses.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735